                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


AVENUE C APARTMENTS, LLC,                         CV 19-37-BLG-SPW-TJC

                    Plaintiff,
                                                  ORDER
vs.

THE CINCINNATI INSURANCE
COMPANY, a corporation; and JOHN
DOES 1-10,

                    Defendant.

      Defendant moves for the admission of Vincent Velardo to practice before

this Court in this case with Jon T. Dyre to act as local counsel. Mr. Velardo’s

application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Defendant’s motion to admit

Vincent Velardo pro hac vice is GRANTED on the condition that Mr. Velardo

shall do his own work. This means that Mr. Velardo must do his own writing, sign

his own pleadings, motions, and briefs, and appear and participate personally.

Counsel shall take steps to register in the Court’s electronic filing system (“CM-

ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office. Mr. Velardo may move for the

admission pro hac vice of one (1) associate of his firm. Such associate, if duly
admitted, shall be authorized to participate in this case on the same terms and

conditions as Mr. Velardo.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Velardo, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

      DATED this 24th day of May, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
